FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    June 10, 2014
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT


 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,
                                                        No. 13-7071
 v.                                          (D.C. Nos. 6:12-CV-00286-JHP and
                                                   6:08-CR-00078-JHP-2)
 JACK JAMES,                                            (E.D. Okla.)

              Defendant - Appellant.


          ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before LUCERO, McKAY, and MURPHY, Circuit Judges.


      This is a pro se § 2255 proceeding. Appellant Jack James was charged with

two counts of being a felon in possession of a firearm in the United States District

Court for the Eastern District of Oklahoma. The case went to trial, and the jury

acquitted Appellant on count one but found him guilty on count two. The district

court sentenced him to 165 months’ imprisonment. This court affirmed. United

States v. James, 418 F. App’x 751 (10th Cir. 2011).

      Appellant subsequently filed the 28 U.S.C. § 2255 motion underlying this



      *
        This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
proceeding, asserting ineffective assistance of his trial and appellate counsel and

violations of his Fifth Amendment due process rights by the prosecuting attorney

and the court. The court twice allowed Appellant to amend his motion: to add a

fourth claim seeking a reduction in his sentence under Alleyne v. United States,

133 S. Ct. 2151 (2013), and a fifth claim attacking the sentence enhancement

under Descamps v. United States, 133 S. Ct. 2276 (2013). The district court

rejected all of Appellant’s arguments and denied the motion. The court entered

judgment by separate order, and this appeal followed. As part of his opening

brief, Appellant filed an application for a certificate of appealability to raise

issues on appeal related to the district court’s decision not to apply the new

constitutional rule articulated in Alleyne retroactively to Appellant’s § 2255

collateral proceeding.

      Having reviewed Appellant’s brief, the record, and the district court’s

decision, we DENY the application for a certificate of appealability and

DISMISS the appeal. No reasonable jurist would find debatable the district

court’s thorough and well-reasoned Order denying relief on the issues Appellant

seeks to raise.

                                        ENTERED FOR THE COURT



                                        Monroe G. McKay
                                        Circuit Judge


                                          -2-